Exhibit 10.1
 
Letter of Intent
 


This Letter of Intent ("LOI") is entered into by and between Magnegas
Corporation ("MNGA") and DDI Industry International Company ("DDI") on this 12th
day of November, 2009.
 
1. Recitals
 
Whereas, MNGA is a Publicly Traded corporation organized and existing under the
law of the state of Delaware with its principle place of business in the state
of Florida.
 
Whereas, DDI is a Corporation organized and existing under the law of the
Country of Beijing, China. Whereas, DDI is a Corporation engaged in the business
of alternative fuel and power generation technology.
 
Whereas, MNGA is engaged in the business of generating gaseous fuel and
irrigation water from liquid waste with its patented Plasma Arc Flow technology.
 
Whereas, MNGA and DDI are desirous to enter into a collaboration for the
manufacturing and distribution of the Magnegas technology in China.
 
Whereas, both parties agree to the following
 
2. Scope
 
1)  
MNGA will grant to DDI a 60 day exclusive option to purchase the distribution
and manufacturing rights for the Magnegas Technology for the country of China
ending on January 15, 2010. In exchange for the exclusive option, DDI will pay a
$10,000 fee,within 20 days of signing of this agreement, via check or wire
transfer. Upon clearing of the funds in the MNGA bank account, the exclusive
option will become effective.

 
2)  
During the exclusive option period, the parties agree to study a possible joint
development of the Chinese market as per the following:

a.  
DDI will identify a company that is publicly traded in the Hong Kong stock
exchange.

b.  
DDI will grant to MNGA a minority interest in said public Hong Kong company for
an amount to be determined.

c.  
Said public company in Hong Kong will purchase three Plasma Arc Flow prototype
refineries, for a total of $5 million cash or wire transfer with a payment
schedule to be agreed (no letter of credit accepted). This will include a 100kw
Total refinery on a trailer, a 200kw Linear refinery on a trailer and a 200kw
Total-Linear refinery on a trailer.

d.  
Said public company in Hong Kong will sign an exclusive manufacturing and
distribution agreement for the Magnegas technology with strict limitations for
only the Chinese market.

e.  
Upon implementation of 2a, 2b, 2c and 2d as per above, MNGA shall transfer,
assign and 'release the totality of all intellectual property rights, patents,
patent applications, manufacturing drawings, domain names and trademarks for the
Chinese market only. MNGA will provide training, scientific support and
collaboration on all future patent applications for the Chinese market.

 
5. Website Links and Image Authorization www.magnegas.com
 
MNGA and DDI authorize each other to be named as a "Strategic Partner" on each
others website and inclusive in relative mutual Press Releases with a corporate
logo linking to its website. This agreement is null and void if not signed by
both parties within 7 days of the first signature. This agreement is null and
void if the $10,000 fee is not received within 7 days of the signing of this
agreement.
 

 

 DATED:  11-13-09  By:  [lettermagnegassig1.gif]          Allen Feng, President
DDI Corporation              DATED:  11-18-09  By:  [lettermagnegassig2.gif]    
     Dr. Ruggero Santilli, CEO, Magnegas Corporation            

 
 